


Exhibit 10.197


CHANGE IN CONTROL AGREEMENT

                           Change In Control Agreement (this “Agreement”) dated
as of September 12, 2003 by and between Fredric M. Zinn (“Executive”) and Drew
Industries Incorporated, a Delaware corporation (the “Company”).

                           WHEREAS, the Company recognizes that Executive’s
contribution to the growth and success of the Company has been, and will
continue to be, substantial; and the Company wishes to assure Executive’s
continued employment with the Company; and

                           WHEREAS, the Company believes that it is in the best
interest of the Company and its stockholders to foster Executive’s objectivity
in making decisions with respect to any pending or threatened Change in Control
(as hereinafter defined) of the Company and to assure that the Company will have
the continued dedication and availability of Executive notwithstanding the
possibility, threat or occurrence of a Change in Control; and the Company
believes that these goals can best be accomplished by alleviating certain of the
risks and uncertainties with regard to Executive’s financial and professional
security that would be created by a pending or threatened Change in Control and
that inevitably would distract Executive and could impair his ability to
objectively perform his duties for and on behalf of the Company. Accordingly,
the Company believes that it is appropriate and in the best interest of the
Company and its stockholders to provide to Executive compensation arrangements
upon a Change in Control that mitigate Executive’s financial risks and
uncertainties and that are reasonably competitive with those of other companies.

                           NOW, THEREFORE, in consideration of the foregoing,
and for other good and valuable consideration the receipt of which is hereby
acknowledged, it is hereby agreed as follows:

              1. TERM OF AGREEMENT

                           This Agreement shall be effective from the date
hereof and, subject to the provisions of Section 4, shall extend to (and
thereupon automatically terminate) one (1) day after Executive’s termination of
employment with the Company for any reason. No termination of this Agreement
shall limit, alter or otherwise affect Executive’s rights hereunder with respect
to a Change in Control which has occurred prior to such termination, including
without limitation Executive’s right to receive the benefits provided herein.

              2. PURPOSE OF AGREEMENT

                           The purpose of this Agreement is to provide that, in
the event of a Change in Control, Executive may become entitled to receive
certain benefits, as described herein, in the event of his termination under
specified circumstances.



--------------------------------------------------------------------------------





              3. CHANGE IN CONTROL

                           As used in this Agreement, the phrase “Change in
Control” shall mean:

                           3.1 Except as provided in Section 3.3 hereof, the
acquisition by any person, entity or “group”, within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (excluding, for this purpose, the Company or its subsidiaries,
or any executive benefit plan of the Company or its subsidiaries which acquires
beneficial ownership of voting securities of the Company), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of thirty percent (30%) or more of either the then outstanding shares of common
stock or the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally in the election of directors (the “Voting
Securities”); or

                           3.2 Edward W. Rose, III shall cease for any reason to
beneficially own at least ten percent ( 10%) of the Voting Securities, or

                           3.3 Approval by the stockholders of the Company of a
reorganization, merger or consolidation with any other person, entity or
corporation, other than

                                         3.3.1 a merger or consolidation which
would result in the Voting Securities outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) more than fifty percent (50%) of the
combined voting power of the Voting Securities of the Company or such other
entity outstanding immediately after such merger or consolidation, or

                                         3.3.2 a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person, entity or group acquires twenty-five percent (25%) or more
of the combined voting power of the Company’s then outstanding Voting
Securities; or

                           3.4 Approval by the stockholders of the Company of a
plan of complete liquidation of the Company or a sale or other disposition by
the Company of all or substantially all of the Company’s assets in one
transaction or a series of transactions.

              4. EFFECT OF A CHANGE IN CONTROL

                           In the event of a Change in Control, Sections 6
through 11 of this Agreement shall become applicable to Executive. The
provisions of these Sections shall remain applicable until the second
anniversary of the date upon which the Change in Control occurs. On such second
anniversary date, and provided that the employment of Executive has not been
terminated on account of a Qualifying Termination (as defined herein), this
Agreement shall terminate and be of no further force or effect.

              5. QUALIFYING TERMINATION

                           If within six (6) months following a Change in
Control, Executive voluntarily terminates his employment with the Company
(“Voluntary Termination”), or if within one (1) year following, or within one
hundred twenty (120) days prior to, a Change in Control, Executive’s employment
with the Company is terminated (“Involuntary Termination”), either of such
terminations shall be conclusively considered a “Qualifying Termination” unless:

2

--------------------------------------------------------------------------------





                           5.1 The Executive voluntarily terminates his
employment on a date that is more than six (6) months after the Change in
Control; provided, however, that Executive shall not be considered to have
voluntarily terminated his employment with the Company if, following, or within
one hundred twenty (120) days prior to, the Change in Control, (i) Executive’s
overall compensation is reduced or adversely modified in any material respect,
or (ii) his authority or duties are materially changed and he elects to
terminate his employment within sixty (60) days following such reduction,
modification or change. Executive’s authority or duties shall conclusively be
considered to have been “materially changed” if, without Executive’s express and
voluntary written consent, there is any substantial diminution or adverse
modification in Executive’s title, status, overall position, responsibilities,
reporting relationship, general working environment (including without
limitation secretarial and staff support, offices, and frequency and mode of
travel), or if, without Executive’s express and voluntary written consent,
Executive’s job location is transferred to a site more than fifty (50) miles
away from his residence. Executive’s authority and duties shall conclusively be
considered to have been “materially changed” if, without Executive’s express and
voluntary written consent, Executive no longer holds the same title or no longer
has the same authority and responsibilities or no longer has the same reporting
responsibilities, in each case with respect and as to a publicly held parent
company which is not controlled by another entity or person, or

                           5.2 The termination is on account of Executive’s
death or Disability. For such purposes, “Disability” shall mean a physical or
mental incapacity as a result of which Executive becomes unable to continue the
performance of his responsibilities for the Company and its affiliated companies
and which, at least three (3) months after its commencement, is determined to be
total and permanent by a physician agreed to by the Company and Executive (or
Executive’s legal representative). In the absence of agreement between the
Company and Executive, each party shall nominate a qualified physician and the
two physicians so nominated shall select a third physician who shall make the
determination as to Disability, or

                           5.3 An Involuntary Termination occurs for “Cause.”
For this purpose, “Cause” shall be limited to the following:

                                         5.3.1 the refusal of Executive to
comply with a lawful, written instruction of the Board of Directors or
Executive’s immediate supervisor, which refusal is not remedied by Executive
within a reasonable period of time after his receipt of written notice from the
Company identifying the refusal, so long as the instruction is consistent with
the scope and responsibilities of Executive’s position prior to the Change in
Control; or

                                         5.3.2 an act or acts of personal
dishonesty by Executive which were intended to result in substantial personal
enrichment of Executive at the expense of the Company or any of its affiliated
companies; or

                                         5.3.3 Executive’s conviction of any
misdemeanor involving an act of moral turpitude or any felony.

3

--------------------------------------------------------------------------------





              6. SEVERANCE PAYMENT

                           6.1 Subject to Section 6.2 hereof, if Executive’s
employment is terminated as a result of a Qualifying Termination, the Company
shall pay Compensation (as hereinafter defined) to Executive (A) in the event of
an Involuntary Termination, for the two (2) years following the Qualifying
Termination, or (B) in the event of a Voluntary Termination, for one (1) year
following the Qualifying Termination, in either event in accordance with the
Company’s customary payroll practice (the “Severance Payment”).

                           6.2 During the second year following an Involuntary
Termination, the Severance Payment payable by the Company to Executive shall be
reduced by an amount equal to the compensation and other benefits received by
Executive during either of such periods from other employment or business
activities.

                           6.3 For purposes of this Agreement, Executive’s
“Compensation” shall equal the sum of (i) Executive’s salary at the annual rate
applicable on the date of the Qualifying Termination, plus (ii) a “Bonus
Increment.” The Bonus Increment shall equal the annualized average of all
bonuses and incentive compensation payments paid to Executive during the three
(3) year period immediately before the date of the Change of Control under all
of the Company’s bonus and incentive compensation plans or arrangements as
disclosed in the Company’s annual Proxy Statement.

                           6.4 The Severance Payment hereunder is in lieu of any
severance payment that Executive might otherwise be entitled to from the Company
in the event of a Change in Control under the Company’s applicable severance pay
policies, if any, or under any other oral or written agreement.

              7. ADDITIONAL BENEFITS

                           7.1 In the event of a Qualifying Termination, any and
all unvested stock options of Executive shall immediately become fully vested
and exercisable.

                           7.2 In the event of a Qualifying Termination,
Executive shall be entitled to continue to participate in the following
executive benefit programs which had been made available to Executive (including
his immediate family) and at the same level before the Qualifying Termination:
group medical insurance, group-term life insurance and disability insurance, use
of automobile provided by the Company, and long-term care insurance. These
programs shall be continued at no cost to Executive, except to the extent that
tax rules require the inclusion of the value of such benefits in Executive’s
income. The programs shall continue for Executive’s benefit for two (2) years
after the date of the Qualifying Termination; provided, however, that
Executive’s participation in each of such programs shall be earlier terminated
or reduced, as applicable, if and to the extent Executive receives benefits as a
result of concurrent coverage through another program.

              8. RIGHTS AND OBLIGATIONS PRIOR TO A CHANGE IN CONTROL

                           Prior to the date which is one hundred twenty (120)
days before a Change in Control, the rights and obligations of Executive with
respect to his employment by the Company shall be determined in accordance with
the policies and procedures adopted from time to time by the Company and the
provisions of any written employment contract in effect between the Company and
Executive from time to time. Unless otherwise expressly set forth in a separate
written employment agreement between Executive and the Company, the employment
of Executive is expressly at-will, and Executive or the Company may terminate
Executive’s employment with the Company at any time and for any reason, with or
without cause, provided that if such termination occurs within one hundred
twenty (120) days prior to or one (1) year after a Change in Control and
constitutes a Qualifying Termination the provisions of this Agreement shall
govern the payment of the Severance Payment and the other benefits as provided
herein.

4

--------------------------------------------------------------------------------





              9. NON-EXCLUSIVITY OF RIGHTS

                           Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company or any of its affiliated
companies and for which Executive may qualify, nor shall anything herein limit
or otherwise affect such rights as Executive may have under any stock option or
other agreements with the Company or any of its affiliated companies. Except as
otherwise provided in Section 6.3 hereof, amounts which are vested benefits or
which Executive is otherwise entitled to receive under any plan or program of
the Company or any of its affiliated companies at or subsequent to the date of
any Qualified Termination shall be payable in accordance with such plan or
program.

              10. FULL SETTLEMENT

                           The Company’s obligation to pay the Severance Payment
and other benefits provided for in this Agreement and otherwise to perform its
obligations hereunder (i) shall not be affected by any set-off, counter-claim,
recoupment, defense or other claim, right or action which the Company may have
against Executive or others, and (ii) are subject to receipt by the Company of a
duly executed and acknowledged Waiver and Release in the form attached hereto as
Exhibit A. In no event shall Executive be obligated to seek other employment or
to take any other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Agreement. The Company agrees to
pay, to the full extent permitted by law, all legal fees and expenses which
Executive may reasonably incur as a result of Executive’s successful collection
efforts to receive amounts payable hereunder.

              11. SUCCESSORS.

                           11.1 This Agreement is personal to Executive, and
without the prior written consent of the Company shall not be assignable by
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

                           11.2 The rights and obligations of the Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company.

5

--------------------------------------------------------------------------------





              12. GOVERNING LAW

                           12.1 This Agreement is made and entered into in the
State of New York, and the internal laws of New York shall govern its validity
and interpretation in the performance by the parties hereto of their respective
duties and obligations hereunder.

                           12.2 Each party hereto hereby irrevocably submits to
the exclusive jurisdiction of the United States District Court located in White
Plains, New York over any suit, action or proceeding arising out of or relating
to this Agreement. Each party hereby irrevocably waives to the fullest extent
permitted by law, (i) the right to a trial by jury; (ii) any objection that they
may now or hereafter have to the venue of any such suit, action or proceeding
brought in any such court; or (iii) any claim that any such suit, action or
proceeding has been brought in an inconvenient forum. Final judgement in any
suit, action or proceeding brought in any such court shall be conclusive and
binding upon each party duly served with process therein and may be enforced in
the courts of the jurisdiction of which either party or any of their property is
subject, by a suit upon such judgement.

              13. MODIFICATIONS

                           This Agreement may be amended or modified only by an
instrument in writing executed by all of the parties hereto.

              14. NOTICES

                           Any notice or communications required or permitted to
be given to the parties hereto shall be in writing and shall be delivered
personally or be sent by United States registered or certified mail, postage
prepaid and return receipt requested, or by nationally recognized courier, and
addressed or delivered as follows, or at such other addresses the party
addressed may have substituted by notice pursuant to this Section:


To the Company: To Executive:                                                
Drew Industries Incorporated
200 Mamaroneck Avenue
White Plains, New York, 10601
Attention: President
Fredric M. Zinn
29 Vixen Road
Trumbull, CT 06611


              15. CAPTIONS

                           The captions of this Agreement are inserted for
convenience and do not constitute a part hereof.

              16. SEVERABILITY

                           In case any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein and there shall be deemed substituted for such invalid,
illegal or unenforceable provision such other provision as will most nearly
accomplish the intent of the parties to the extent permitted by the applicable
law. In case this Agreement, or any one or more of the provisions hereof, shall
be held to be invalid, illegal or unenforceable within any governmental
jurisdiction or subdivision thereof, this Agreement or any such provision
thereof shall not as a consequence thereof be deemed to be invalid, illegal or
unenforceable in any other governmental jurisdiction or subdivision thereof.

6

--------------------------------------------------------------------------------





              17. COUNTERPARTS

                           This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one in the same Agreement.

                           IN WITNESS WHEREOF, the parties hereto have caused
this Agreement to be duly executed and delivered effective as of the day and
year first written above.


     

/s/ Fredric M. Zinn
Fredric M. Zinn

DREW INDUSTRIES INCORPORATED

By: /s/ Leigh J. Abrams

Name: Leigh J. Abrams

Title: President and CEO


7

--------------------------------------------------------------------------------





Exhibit A

CHANGE IN CONTROL AGREEMENT

Waiver and Release

                           The attached Waiver and Release Agreement is to be
executed by Executive upon the occurrence of a Qualifying Termination under the
Change in Control Agreement.

WAIVER AND RELEASE AGREEMENT

                           This Waiver and Release Agreement (the “Waiver and
Release”) is entered into by and among Drew Industries Incorporated, a Delaware
corporation (“Drew”) and Fredric M. Zinn (“Executive”) this ________ day of
________, 200_.

              1. General Waiver and Release

                           For and in consideration of the agreement of the
Company to provide Executive the Severance Payment described in the Change in
Control Agreement, dated as of September 12, 2003, among Executive and the
Company (the “Agreement”), Executive, with the intention of binding himself and
all of his heirs, executors, administrators and assigns, does hereby release,
remise, acquit and forever discharge the Company, and all of its respective past
and present officers, directors, stockholders, employees, agents, parent
corporations, predecessors, subsidiaries, affiliates, estates, successors,
assigns and attorneys (hereinafter collectively referred to as “Released
Parties”) from any and all claims, charges, actions, causes of action, sums of
money due, suits, debts, covenants, contracts, agreements, rights, damages,
promises, demands or liabilities (hereinafter collectively referred to as
“Claims”) whatsoever, in law or in equity, whether known or unknown, suspected
or unsuspected, which Executive, individually or as a member of any class, now
has, owns or holds or has at any time heretofore ever had, owned or held against
the Released Parties including, but not limited to, Claims arising out of or in
any way connected with Executive’s employment with the Company or any of the
Released Parties or the termination of any such employment relationship,
including, but not limited to, Claims pursuant to Federal, state or local
statute, regulation, ordinance or common-law for (i) employment discrimination;
(ii) wrongful discharge; (iii) breach of contract; (iv) tort actions of any
type, including those for intentional or negligent infliction of emotional harm;
and (v) unpaid benefits, wages, compensation, commissions, bonuses or incentive
payments of any type, except as follows:

                           1.1 those obligations of the Company and its
affiliates under the Agreement, pursuant to which this Waiver and Release is
being executed and delivered;

                           1.2 claims, if any, for Executive’s accrued or vested
benefits under the retirement plans, savings plans, stock options, investment
plans and employee welfare benefit plans, if any, of the Released Parties
(within the meaning of Section 3(1) of the Employee Retirement Income Security
Act of 1974 (“ERISA”)), as amended; provided, however, that nothing herein is
intended to or shall be construed to require the Released Parties to institute
or continue in effect any particular plan or benefit sponsored by the Released
Parties and the Company and all other Released Parties hereby reserve the right
to amend or terminate any such plan or benefit at any time; and

8

--------------------------------------------------------------------------------





                           1.3 any rights to indemnification or advancement of
expenses to which Executive may otherwise be entitled pursuant to the articles
of incorporation or bylaws of any of the Released Parties, or by contract or
applicable law, as a result of Executive’s service as an officer or director of
any of the Released Parties. Executive further understands and agrees that he
has knowingly relinquished, waived and forever released any and all remedies
arising out of the aforesaid employment relationship or the termination thereof,
including, without limitation, claims for backpay, front pay, liquidated
damages, compensatory damages, general damages, special damages, punitive
damages, exemplary damages, costs, expenses and attorneys’ fees.

              2. Covenant Not to Sue

                           Executive acknowledges and agrees that this Waiver
and Release may not be revoked at any time and that he will not institute any
suit, action, or proceeding, whether at law or equity, challenging the
enforceability of this Waiver and Release. Should Executive ever attempt to
challenge the terms of this Waiver and Release, attempt to obtain an order
declaring this Waiver and Release to be null and void, or institute litigation
against any of the Released Parties based upon a Claim which is covered by the
terms of this Waiver and Release, Executive will as a condition precedent to
such action repay all monies paid to him under the terms of the Agreement and
this Waiver and Release. Furthermore, if Executive does not prevail in an action
to challenge this Waiver and Release, to obtain an order declaring this Waiver
and Release to be null and void, or in any action against any of the Released
Parties based upon a Claim which is covered by the Waiver and Release set forth
herein, Executive shall pay to the Company and/or the appropriate Released
Parties all their costs and attorneys’ fees incurred in their defense of
Executive’s action.

              3. Denial of Liability

                           Executive acknowledges and agrees that neither the
payment of the Severance Payment under the Agreement nor this Waiver and Release
is to be construed in any way as an admission of any liability whatsoever by the
Company or any of the other Released Parties, by whom liability is expressly
denied.

              4. Agreement Not to Seek Further Relief

                           Executive acknowledges and agrees that he has not,
with respect to any transaction or state of facts existing prior to the date of
execution of this Waiver and Release, filed any complaints, charges or lawsuits
against any of the Released Parties with any governmental agency or any court or
tribunal, with respect to any Claims related to Executive’s employment or the
termination thereof as provided in Section 1 hereof, and that he will not do so
at any time hereafter. Executive further acknowledges and agrees that he hereby
waives any right to accept any relief or recovery, including costs and
attorneys’ fees, that may arise from any charge or complaint before any Federal,
state or local court or administrative agency against the Released Parties.

9

--------------------------------------------------------------------------------





              5. Company Property

                           Executive agrees that he will not retain or destroy,
and will immediately return to the Company, any and all property of the Company
in his possession or subject to his control, including, but not limited to,
keys, credit and identification cards, personal items or equipment provided for
his use, customer files, and information, all other files and documents relating
to the Company and its business, together with all written or recorded
materials, documents, computer disks, plans, records or notes or other papers
belonging to the Company. Executive further agrees not to make, distribute or
retain copies of any such information or property.

              6. Non-Competition

                           6.1 During the period beginning with and ending on
the earlier of (i) six (6) months from the date of a Qualifying Termination, or
(ii) the final installment of the Severance Payment as provided in the Agreement
(the “Restricted Period”), the Executive shall not, directly or indirectly,
undertake or perform services in or for, or render services to, participate in,
or have any financial interest in, or engage in, any business competitive to
that of the business of the Company or its subsidiaries or affiliates
(collectively, the “Affiliated Companies”) or solicit for employment or employ
any employee of the Company or the Affiliated Companies. For purposes hereof, a
business shall be deemed competitive if it is conducted in any geographic or
market area in which the Company or any of the Affiliated Companies are engaged
in business during the Restricted Period and involves the development, design,
manufacture, marketing, packaging, sale or distribution of any products
developed, designed, manufactured sold or distributed, or the offering of any
services offered, by the Company or any of the Affiliated Companies; and the
Executive shall be deemed directly or indirectly to engage in such business if
he, or any member of his immediate family (i.e., his spouse and children and
their respective spouses and children) participates in such business, or in any
entity engaged in or which owns, such business, as an officer, director,
employee, consultant, independent contractor, inventor, product developer,
partner, individual proprietor, manager or as an investor who has made any
loans, contributed to capital stock or purchased any stock; provided, however,
that the Executive will not at any time utilize the names “Drew,”
“Kinro,”“Better Bath,” “Lippert,” “Lippert Components” or “LTM,” or any other
names used by the Company or the Affiliated Companies, in any business
competitive to that of the business of the Company or any of the Affiliated
Companies, or any patent, trademark, tradename, service mark, logo, copyright or
similar intellectual property, whether or not registered, of any of the Company
or the Affiliated Companies, or any proprietary information of any of the
Company or the Affiliated Companies. The foregoing, however, shall not be deemed
to prevent the Executive from investing in securities if such class of
securities in which the investment is made is listed on a national securities
exchange or is of a company registered under Section 12(g) of the Securities
Exchange Act of 1934, and such investment represents less than five (5%) per
cent of the outstanding securities of such class.

                           6.2 The Executive agrees that all products,
packaging, inventions, designs, patents, patent applications, creations, ideas,
techniques, methods, copyrightable materials, software, whether or not
registered, or any portions thereof, and any improvements or modifications
thereon, and any applications with respect to each of the foregoing, and any
know-how or procedures related thereto (whether or not patentable), which relate
to the business and products of the Company or the Affiliated Companies,
conceived, invented, discovered or executed by the Executive, whether or not
marketed or utilized by the Company or any of the Affiliated Companies, shall be
the sole and exclusive property of the Company.

10

--------------------------------------------------------------------------------





              7. Confidentiality Agreement

                           Executive acknowledges that the terms of this Waiver
and Release are confidential. Accordingly, Executive agrees not to disclose or
publish to any person or entity, except as required by law or as necessary to
prepare tax returns, the terms and conditions or sums being paid in connection
with this Waiver and Release.

              8. Acknowledgment

                           Executive acknowledges that he has carefully read and
fully understands the terms of this Waiver and Release and the Agreement and
that this Waiver and Release is executed by Executive voluntarily and is not
based upon any representations or statements of any kind made by the Company or
any or the other Released Parties as to the merits, legal liabilities or value
of his claims. Executive further acknowledges that he has had a full and
reasonable opportunity to consider this Waiver Release and that he has not been
pressured or in any way coerced into executing this Waiver and Release.

              9. Choice of Laws

                           9.1 This Waiver and Release and the rights and
obligations of the parties hereto shall be governed and construed in accordance
with the laws of the State of New York.

                           9.2 Each party hereto hereby irrevocably submits to
the exclusive jurisdiction of the United States District Court located in White
Plains, New York over any suit, action or proceeding arising out of or relating
to this Agreement. Each party hereby irrevocably waives to the fullest extent
permitted by law, (i) the right to a trial by jury; (ii) any objection that they
may now or hereafter have to the venue of any such suit, action or proceeding
brought in any such court; or (iii) any claim that any such suit, action or
proceeding has been brought in an inconvenient forum. Final judgement in any
suit, action or proceeding brought in any such court shall be conclusive and
binding upon each party duly served with process therein and may be enforced in
the courts of the jurisdiction of which either party or any of their property is
subject, by a suit upon such judgement.

              10. Severability

                           Except for the waiver and release contained in
Section 1 hereof, if any provision of this Waiver and Release is unenforceable
or is held to be unenforceable, such provision shall be fully severable, and
this Waiver and Release and its terms shall be construed and enforced as if such
unenforceable provision had never comprised a part hereof, the remaining
provisions hereof shall remain in full force and effect, and the court
construing the provisions shall add as a part hereof a provision as similar in
terms and effect to such unenforceable provision as may be enforceable, in lieu
of the unenforceable provision. In the event that the release contained in
Section 1 hereof is unenforceable or is held to be unenforceable, the parties
understand and agree that the remaining provisions of this Waiver and Release
shall be rendered null and void and that neither party shall have any further
obligation under any provision of this Waiver and Release

11

--------------------------------------------------------------------------------





              11. Entire Agreement

                           This document contains all terms of the Waiver and
Release and supersedes and invalidates any previous agreements or contracts
regarding the same subject matter. No representations, inducements, promises or
agreements, oral or otherwise, which are not embodied herein shall be of any
force or effect.

                           IN WITNESS WHEREOF, the undersigned acknowledges that
he has read this Waiver and Release Agreement and sets his hand and seal this
____ day of ____________, 200_.




________________________________________
Fredric M. Zinn


Sworn to and subscribed before me this
_____ day of ______________, 200_


_________________________________
Notary Public

My Commission Expires:

_____________________

12

--------------------------------------------------------------------------------
